Citation Nr: 0604530	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  05-32 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for loss of sense of 
smell.

2.  Entitlement to service connection for loss of sense of 
taste.

3.  Entitlement to service connection for residuals of 
frostbite of the feet. 

4.  Entitlement to an initial rating in excess of 30 percent 
for service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from October 1949 to October 
1952, from October 1953 to October 1956, and from January 
1957 to January 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The RO granted entitlement to service 
connection for PTSD and assigned a 30 percent disability 
evaluation effective in July 2004.  The RO also denied 
entitlement to service connection for loss of taste, loss of 
smell, and frostbite of the feet.

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

In correspondence received at the Board in January 2006, the 
appellant indicated that he wishes to attend a hearing before 
a Member of the Board at the VA Regional Office.  Therefore, 
the Board finds that this matter should be REMANDED to 
schedule the veteran for a Travel Board hearing.  See 
38 C.F.R. § 20.704 (2005). 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a Board 
hearing at the RO before a Veterans Law Judge as 
requested.  Appropriate notification should be 
given to the veteran and his representative and 
such notification should be documented and 
associated with the claims folder. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


